DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 14-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. 9,283,327. Although the claims at issue are not identical, they are not patentably distinct from each other as the claims of the reference patent anticipate the instant claims.
Regarding Claims 14 and 33, the ‘327 reference patent claims, inter alia:
An auto-injector for administering a dose of a liquid medicament (Clm. 1), the auto-injector comprising:
A housing arranged to contain a pre-filled syringe filled with the liquid medicament (Clm. 1);
A needle shroud slidably arranged with respect to the housing and adapted to contact skin of a patient (Clm. 1);
A drive spring (Clm. 1, RE: “drive means”) arranged within the housing and configured to bias the needle shroud in a proximal direction such that upon a release of the drive spring, the drive spring is configured to cause proximal translation of the needle shroud towards a safe position to surround an injection needle; and
A collar (Clm. 6) arranged within the housing and configured to rotate when engaged by the needle shroud to create friction to at least partially slow down the proximal translation of the needle shroud.
As such,  Claim 6 of the reference patent anticipates the instant Claims 14 and 33
Regarding Claim 15-17, 19-32 recite features which are presented in Claims 1-10 of the reference patent which thereby present only obvious modifications to Claim 6 of the reference patent to resolve the invention to a single claimed invention.
Regarding Claim 18, this claim recites a different type of release mechanism/element which is found to be an obvious implementation based upon known pen-injectors that present release elements as rearward mounted push-buttons slideable within the housing to actuate the device.

Claim(s) 14-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 of U.S. Patent No. 9,724,472. Although the claims at issue are not identical, they are not patentably distinct from each other as the claims of the reference patent anticipate the instant claims.
Regarding Claims 14 and 33, the ‘472 reference patent claims, inter alia:
An auto-injector for administering a dose of a liquid medicament (Clm. 1), the auto-injector comprising:
A housing arranged to contain a pre-filled syringe filled with the liquid medicament (Clm. 1);
A needle shroud slidably arranged with respect to the housing and adapted to contact skin of a patient (Clm. 1);
A drive spring arranged within the housing and configured to bias the needle shroud in a proximal direction such that upon a release of the drive spring, the drive spring is configured to cause proximal translation of the needle shroud towards a safe position to surround an injection needle (Clm. 1); and
A collar arranged within the housing and configured to rotate when engaged by the needle shroud to create friction to at least partially slow down the proximal translation of the needle shroud (Clm. 1).
As such Claim 1 of the reference patent anticipates claims 14 and 33 of the instant application.
Regarding Claims 15-17 and 19-32, these claims recite features inclusive to those found in Clm. 1-11 of the reference patent and therefore fail to make a contribution over those claims already issued.
Regarding Claim 18, this claim recites a different type of release mechanism/element which is found to be an obvious implementation based upon known pen-injectors that present release elements as rearward mounted push-buttons slideable within the housing to actuate the device.


Claim(s) 14-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,729,853. Although the claims at issue are not identical, they are not patentably distinct from each other as the claims of the reference patent anticipate the instant claims.
Regarding Claims 14 and 33, the ‘853 reference patent claims, inter alia:
An auto-injector for administering a dose of a liquid medicament (Clm. 1), the auto-injector comprising:
A housing arranged to contain a pre-filled syringe filled with the liquid medicament (Clm. 1);
A needle shroud slidably arranged with respect to the housing and adapted to contact skin of a patient (Clm. 1);
A drive spring arranged within the housing and configured to bias the needle shroud in a proximal direction such that upon a release of the drive spring, the drive spring is configured to cause proximal translation of the needle shroud towards a safe position to surround an injection needle (Clm. 1); and
A collar arranged within the housing and configured to rotate when engaged by the needle shroud to create friction to at least partially slow down the proximal translation of the needle shroud (Clm. 1).
As such Claim 1 of the reference patent anticipates claims 14 and 33 of the instant application.
Regarding Claims 15-17 and 19-32, these claims recite features inclusive to those found in Clm. 1-11 of the reference patent and therefore fail to make a contribution over those claims already issued.
Regarding Claim 18, this claim recites a different type of release mechanism/element which is found to be an obvious implementation based upon known pen-injectors that present release elements as rearward mounted push-buttons slideable within the housing to actuate the device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2009/040672 (“Carrel”), also published as U.S. Publication No. 2010/0268170 which is cited below for ease of referencing paragraph numbers.
Regarding Claim 33, Carrel discloses an auto-injector (1) for administering a dose of a liquid medicament, the auto-injector comprising:
A housing (30) arranged to contain a pre-filled syringe (20) filled with the liquid medicament;
A needle shroud (40) slidably arranged with respect to the housing and adapted to contact skin of a patient (Abstract; see Fig. 9, 10, 13, 14, 17-20 in series);
A drive spring (110 or 100) arranged within the housing and configured to bias the needle shroud in a proximal direction (i.e. toward the injection site) such that upon a release of the drive spring, the drive spring is configured to cause proximal translation of the needle shroud towards a safe position (e.g. Fig. 9 or 20) to surround an injection needle (see Par. 89, 98, 100; Fig. 9-20 whereby both springs work in concert to induce the movement of the shield in Fig. 17-20 such that either spring may be considered the “drive spring” depending upon which “safe” position i.e. Fig. 9 or 20 is to be accessed); and
A collar (50 or 60 – see Fig. 1) arranged within the housing and configured to rotate when engaged by the needle shroud when the needle shroud is translated in the proximal direction towards the safe position (e.g. Par.  102, 107, 108, 109, whereby the act of translating toward the safe position can be defined by the motions necessary to reach either the safe position of Fig. 9 or the safe position of Fig. 20).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14 and *** is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/040672 (“Carrel”), also published as U.S. Publication No. 2010/0268170 in view of WO 2008/112472 (“James”) also published as U.S. Publication No. 2010/0049125.
Regarding Claims 14 and 33, Carrel discloses an auto-injector (1) for administering a dose of a liquid medicament, the auto-injector comprising:
A housing (30a) arranged to contain a pre-filled syringe (20a) filled with the liquid medicament;
A needle shroud (40) slidably arranged with respect to the housing (Abstract) and adapted to contact skin of a patient (see e.g. Par. 89);
A drive spring (e.g. 100 or 110) arranged within the housing and configured to bias the needle shroud in a proximal direction (i.e. toward the injection site) such that upon a release of the drive spring, the drive spring is configured to cause proximal translation of the needle shroud towards a safe position (e.g. Fig. 9 or Fig. 20) to surround an injection needle; and
A collar (e.g. 50 or 60) arranged within the housing and configured to rotate when engaged by the needle shroud (e.g. Par.  102, 107, 108, 109, whereby the act of translating toward the safe position can be defined by the motions necessary to reach either the safe position of Fig. 9 or the safe position of Fig. 20).
Carrel discloses the invention substantially as claimed except for explicitly disclosing that the rotation creates “friction to at least partially slow down the proximal translation of the needle shroud”. However, Examiner notes that any movement between the collar and the shroud would be understood to induce friction as the components slide over one another whereby the force of friction will resist the motive force thereby reducing the speed of the movement as compared to said movement when made without friction. Examiner notes that such rotation could be met by either the rotation required to reassume the safe position (Fig. 7 and 9) from a ready position (see Fig. 11) as the peg (41) slides and rotates along (56a) or the collective rotations necessary to assume the rotations of (50 and/or 60) to the ultimate safe position (Fig 20).
Furthermore, James discloses a related injection device (20) which includes a related rotating collar (110 or 160) wherein the collar is configured to rotate against friction to dampen the motion to thereby assist in timing the plunger stroke with the motive action shielding the needle (see Par. 67, 82). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide for additional rotation of the collar of Carrel particularly against friction along the axial extension of 56c, as disclosed by James, in order to increase the delay between the release of the plunger mechanism and the retraction of the syringe/extension of the shield thereby ensuring that retraction and shielding does not occur prematurely before the entire dose has been dispensed.
Regarding Claim 15, in the instant case Carrel discloses that the collar comprise a helical guide recess (56 – see particularly 56a and inclusive to additional modification to 56c in view of James to provide additional rotation against friction) with the shroud comprising a pin/peg (41). However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to reverse the arrangement of these parts of the invention, whereby such a reversal of parts has been found to be obvious and requires only routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding Claim 16, Carrel discloses the needle shroud is slidable from an advanced position (see e.g. Fig. 13) in a distal direction to a retracted position (see e.g. Fig. 17) and from the retracted position in the proximal direction to the safe position (see e.g. Fig. 20).
Regarding Claim 18, Carrel discloses the drive spring is arranged to be released by manual actuation of a release element (80) that is slidably arranged with respect to the housing (Par. 78).
Regarding Claim 19, Carrel discloses a safety element (60) is arranged to cooperate with the needle shroud to prevent the release of the drive spring when the needle shroud is in an advanced position in a distal direction (Par. 89).
Regarding Claim 23, Carrel discloses a safety element that comprises a bushing that is configured to engage a plunger of the pre-filled syringe and/or a coupling shroud (60) slidably arranged within the housing to prevent the release of the drive spring.
Regarding Claim 24, Carrel discloses the drive spring is configured to bias a coupling shroud (e.g. 32, 33) releasably coupled to a plunger from a first position in the proximal direction (see Fig. 13 and 17 in series note the position of the rearward end of the springe against the shroud).
Regarding Claim 28, Carrel discloses a syringe retainer (e.g. 60) that is releasably mounted to the housing, wherein the needle shroud in a retracted position is arranged to release the syringe retainer to allow for the proximal translation of the syringe retainer with respect to the housing (see Fig. 14, 17, 19 in sequence).
Regarding Claim 29, Carrel discloses a coupling shroud (32, 33) is arranged to be decoupled from a plunger at a pre-determined second position defined by an aperture formed in the housing (i.e. the position of the rearward aperture of the housing defines the engagement which releases the plunger and coupling shroud – see generally Fig. 13).
Regarding Claim 30, Carrel discloses a coupling catch (33) that is arranged to abut against a shoulder of a plunger to releasably couple the plunger to the coupling shroud (see Fig. 13, 14).
Regarding Claim 31, Carrel discloses the housing defines the aperture of the housing is configured to allow the coupling catch to deflect radially outwards to decouple the coupling shroud from the plunger at the second position (i.e. the rearward opening of the housing devices the aperture which allows the deflection of 33 away from the shoulder of the plunger to thereby release it).
Regarding Claim 32, Carrel discloses that the drive spring (either of 100 or 110, individually) is arranged as a single compression spring.

Claim(s) 17 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/040672 (“Carrel”), also published as U.S. Publication No. 2010/0268170 in view of WO 2008/112472 (“James”) also published as U.S. Publication No. 2010/0049125, as applied above and further in view of U.S. Publication No. 2003/0105430 (“Lavi”).
Regarding Claim 17, Carrel discloses the invention substantially as claimed except that the drive spring is released by manual action of a release element hinged to the housing. Rather Carrel discloses the release of spring (100) via an axially slideable pushbutton arrangement. However, in the prior art (see Lavi) it is known to provide auto-injector devices which are actuated by a hinged release element (24) which is manually actuated, in some embodiments the release element cooperating with a safety element (226) that comprising a blocking element that is slideably arranged relative to the housing (see Fig. 23, 24) arranged to limit a pivoting movement (see in Fig. 23 compare with Fig. 24) of the laterally mounted hinged release element when the device is not ready for injection, whereby when the user has placed the device in correct orientation for injection the blocking element is arranged to allow the release element to pivot (see Fig. 24).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the injector of Carrel to be actuated via a laterally mounted hinged release element, as disclosed by Lavi, in order to provide a known specific type of release orientation for those who prefer a lateral release element to an axial release element. It would have been further obvious for a person having ordinary skill in the art at the time the invention was made to provide the release element of modified Carrel with a slidable safety element, as disclosed by Lavi, such that when the device is not ready for injection (i.e. maintained without apposition to the patient’s skin with the shroud in an advanced position) the blocking element can be maintained in its limiting position and when the injection device has been placed into apposition with the patient’s skin the blocking element can be moved out of its safe position to thereby allow the user to complete the injection – thereby constructing a disengagable safety mechanism which prevents the user from accidentally actuating the release member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/16/2022